Dallingee, Judge:
This collector’s appeal to reappraisement involves the question of the dutiable value of certain phonograph parts imported from Japan into the port of New Orleans. The said merchandise was appraised at the entered value. The Government contends that it should have been appraised at said value plus a 20 per centum special commodity tax imposed thereon by the Government of Japan.
At the hearing held at New Orleans on November 8, 1939, the Government offered in evidence three reports which were marked Exhibits 1, 2, and 3, respectively, and two cablegrams from the United States Treasury attache at Kobe, Japan, which were marked Exhibit 4. No evidence was offered by the importer, but its counsel made the following statement to the court:
Mr. Bebey. I would simply like to clarify our position in this case, because when this merchandise was brought into this country, this consumption tax had been levied quite some time prior to this particular entry, and a 20 per cent home consumption tax was not included in the entry here in New Orleans as it should have been, even- though we know of that tax and we have entered shipments prior to this wherein we have included that tax. I think that there has been a sufficient amount stated in the record to substantiate what I want to say in the case. We know that there is such a tax, and as far as Polk Music Supply is concerned, we tendered the additional duties, and they would not allow us to amend our appraisement to pay the additional duties on this.
*643Upon this record. I find that the dutiable value of the merchandise herein is the foreign value thereof, to wit, the invoiced values less non-dutiable charges as indicated on the invoice plus 20 per centum commodity tax. Judgment will be rendered accordingly.